Exhibit 10.26


AGREEMENT


THIS AGREEMENT (this “Agreement”) is made as of 3 February 2009 by and between
David L. Chessler, individually (“Executive”), DC Leasing, LLC d/b/a ProView GPS
Technologies (“ProView”) and GPS Industries, Inc. (the “Company”).


WHEREAS, the Company is in the business of designing and selling GPS enabled
wireless golf course management systems (“GPS Systems”) to golf courses;


WHEREAS, Executive is employed by the Company as its chief executive officer;


WHEREAS, Executive is also the principal and manager of ProView;


WHEREAS, ProView, prior to Executive’s employment with the Company and through
the present, is, independent of Executive’s employment with the Company, in the
business of placing GPS Systems on golf courses (Executive’s GPS Systems are
referred to as “ProView Systems”).


WHEREAS, the Company presently offers its latest model GPS System to golf
courses under non-traditional leases based on per-round fees and optional pay
per round structures which are financed by a lease financier;


WHEREAS, the Company also offers refurbished GPS Systems to golf courses but the
Company is currently unable to offer such refurbished GPS Systems under any
lease structure other than traditional capital equipment leases;


WHEREAS, the Company’s competition has offered to potential customers
refurbished GPS Systems to golf courses under non-traditional lease structures
such as fee per rounds;


WHEREAS, ProView has in the past sold, and in the future plans to “sell,” the
ProView System to golf course customers under non-traditional leases on a case
by case basis in the ordinary course of its business;


WHEREAS, in order to allow the Company to match its competitors’ product
offerings, the parties desire to enter into this Agreement.


NOW THEREFORE, the parties agree as follows:
 
1.    The term of this agreement (the “Term”) shall run concurrently with
Executive’s employment with the Company.  If and when Executive’s employment
with the Company terminates, this Agreement shall also terminate and all
obligations arising hereunder shall terminate.


2.    The Company will offer ProView Systems to golf course customers on a
non-exclusive basis and solely as a “final option;” i.e., if the customer has
rejected offers for Company GPS Systems or has indicated it will go with a
competitor’s lower cost solution.


3.    The Company agrees and acknowledges that Executive and Executive’s
affiliated leasing companies will also market the ProView Systems through their
own sales and marketing channels independent of Company.



--------------------------------------------------------------------------------


 
4.    Compensation.
 
a.   For each ProView System “sold” by the Company during the Term Pursuant to
this Agreement, ProView shall pay to the Company a commission in an amount equal
to ten percent (10%) of the net present value of the projected lease stream
generated by the lease (the “Commission”).  The NPV will be calculated by
discounting using an imputed interest rate of the PRIME rate published by the
Wall Street Journal.


b.   The Company will pay its sales representative out of the proceeds of the
Commission.


c.   If a golf course customer renews or extends at the conclusion or
termination of a contract under which a Commission was paid to the Company
hereunder, ProView will pay an additional Commission, calculated as referenced
above.


5.    The Company will service the ProView Systems at no charge in a
commercially reasonable manner and in no case at a lower standard than it
services its own golf course customers; provided however, ProView will provide
all hardware and components required therefore.


6.         ProView will pay all installation costs for installing ProView
Systems sold by the Company hereunder.


7.    The Company will own all of ProView’s advertising rights on and for the
ProView’s System for the Term, but only to the extent not already transferred to
the golf course customer or another third party.


8.    Miscellaneous.


a.   This Agreement and its exhibits contain the entire agreement between the
parties and may not be modified, amended or changed except by written instrument
signed by duly authorized executives of each party and designated as an
amendment.


b.   The failure by any party at any time to require performance by any other
party or to claim a breach of any provision of this Agreement shall not be
construed as affecting any subsequent breach or the right to require performance
or to claim a breach with respect thereto.


c.   This Agreement shall be governed by and construed in accordance with the
laws of the State of Florida, without regard to conflicts of law.  Each of the
parties hereto irrevocably consents to the exclusive jurisdiction and venue of
any court located within Sarasota County in the State of Florida, to the
exclusion of any other court or tribunal, in connection with any matter based
upon or arising out of this Agreement or the matters contemplated herein or
therin, agrees that process my be served upon them in any manner authorized by
the laws of the State of Florida for such persons and waives and covenants not
to assert or plead any objection which they might otherwise have to such
jurisdiction and venue and such process.


d.   If any provision of this Agreement shall be held to be invalid or
unenforceable, such provisions shall not affect in any respect the validity or
enforceability of the remainder of this Agreement unless the invalidity
materially affects the ability of any party to perform as contemplated
hereunder.


e.   The parties agree that this Agreement was fully negotiated by the parties;
therefore, no provision of this Agreement shall be interpreted against any party
because such party or its legal representative drafted such provision.


f.   This Agreement may be executed in counterparts and each shall be deemed an
original.



--------------------------------------------------------------------------------


 
Remainder of page blank; signature page to follow.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have each caused to be affixed hereto its hand and seal as of the date first
referenced above.
 
COMPANY:
 
EXECUTIVE:
         
GPS Industries, Inc.
 
David L. Chessler, individually
                 
By:
/s/ J. Benjamin E. Porter
 
By:
/s/ David L. Chessler
   
J. Benjamin E. Porter
   
David L. Chessler
 
Its:
President and COO
                                     
DC LEASING, LLC d/b/a PROVIEW
       
GPS TECHNOLOGIES
       
By:
/s/ David L. Chessler
         
David L. Chessler
                   
Its:
Manager
 

 
 
 

--------------------------------------------------------------------------------